United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3256
                       ___________________________

   Tonya Udoh; Emem Ufot Udoh, individually, and on behalf of their minor
                     children, K.K.W. and K.C.W.

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

 Minnesota Department of Human Services; Charles E. Johnson; Donothan R.
Bartley; Ann Norton; Daniel Engstrom; Catrina Blair; City of Maple Grove; City
 of Maple Grove Police Department; Melissa Parker; City of Plymouth; City of
Plymouth Police Department; Molly Lynch; Kelvin Pregler; Independent School
 District No. 279; Joanne Wallen; Karen Wegerson; Ann Mock; Cornerhouse;
         Patricia Harmon; Bill Koncar; Grace W. Ray; Linda Thompson

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                              ____________

                          Submitted: August 20, 2018
                           Filed: August 30, 2018
                                [Unpublished]
                               ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       In this civil rights action, Tonya Udoh and Emem Udoh (together, the Udohs)
appeal after the district court1 dismissed their complaint under Federal Rules of Civil
Procedure 12(b)(6) and 12(c), and denied them leave to amend their complaint. In
their original complaint, the Udohs asserted constitutional claims on behalf of their
minor daughters. On behalf of themselves, they asserted procedural and substantive
due process claims, claims of unconstitutional policies or customs, a federal
conspiracy claim, and several state-law claims. They also sought declaratory relief
regarding the constitutionality of two Minnesota statutes.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
find no basis for reversal. See Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir.
2016) (providing for de novo review of grant of motion to dismiss for failure to state
claim under Rule 12(b)(6)); Ashley Cty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir.
2009) (explaining judgment on the pleadings is considered under the same standard
used for a Rule 12(b)(6) motion); see also Plymouth Cty. v. Merscorp, Inc., 774 F.3d
1155, 1160 (8th Cir. 2014) (providing for de novo review of the underlying legal
conclusion of whether a proposed amendment to complaint would be futile;
explaining a party is not entitled to amend the complaint without first demonstrating
that such amendment would be able to save an otherwise meritless claim); Popoalii
v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008) (explaining the court may
deny a motion to amend when amendment would be futile).

       We first conclude that the district court properly dismissed, without prejudice,
the claims the Udohs attempted to assert on behalf of their minor daughters. See
Myers v. Loudoun Cty. Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005) (joining vast
majority of circuit courts in holding that non-attorney parents generally may not


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-
litigate claims of their minor children in federal court pro se); cf. Alderman v. United
States, 394 U.S. 165, 174 (1969) (explaining that Fourth Amendment rights are
personal rights which may not be vicariously asserted).

        We further conclude that the federal claims the Udohs asserted on behalf of
themselves were subject to dismissal, that it was proper for the court to decline to
exercise jurisdiction over the state-law claims, that the Udohs failed to assert a viable
basis for declaratory relief, and that leave to amend the complaint was appropriately
denied on futility grounds. See, e.g., Schmidt v. Des Moines Pub. Schs., 655 F.3d
811, 817-19 (8th Cir. 2011) (discussing requirements for violations of procedural due
process and substantive due process); Dornheim v. Sholes, 430 F.3d 919, 925-26 (8th
Cir. 2005) (explaining the right to family integrity does not include a right to be free
from investigations of child abuse because the state has a strong interest in protecting
the safety and welfare of minor children, particularly where protection is considered
necessary as against the parents themselves); Thomason v. SCAN Volunteer Servs.,
Inc., 85 F.3d 1365, 1370-71 (8th Cir. 1996) (discussing qualified immunity for state
officials in the context of child-abuse investigation); R.S. v. State, 459 N.W.2d 680,
690 (Minn. 1990) (upholding Minnesota statute as applied to permit interview of
reported child-abuse victim without parental notice and consent when the alleged
perpetrator is unknown); see also 28 U.S.C. § 1367(c)(3) (stating a district court may
decline to exercise supplemental jurisdiction over state-law claims if “the district
court has dismissed all claims over which it has original jurisdiction”); Monell v.
Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978) (plaintiff seeking to impose § 1983
liability on local government body must allege official policy or widespread custom
or practice of unconstitutional conduct that caused deprivation of constitutional
rights); Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (this
court may affirm on any basis supported by record); Slusarchuk v. Hoff, 346 F.3d
1178, 1183 (8th Cir. 2003) (explaining that absent constitutional violation, there is
no actionable § 1985 conspiracy claim).



                                          -3-
The judgment is affirmed. See 8th Cir. R. 47B.
               ______________________________




                            -4-